Case 3:20-cv-00255-HEH-DJN Document 14 Filed 05/20/20 Page 1 of 1 PageID# 125




May 11, 2020



To: United States District Court, Eastern District-Virginia



From: Conrad Burke #1201550
         Deerfield Correctional Center
        21360 Deeffleld Kd.
        Capron, VA 23829



Attention: Clerk of Court
Please forward a copy of complaint number 3:20CV255,
Whorley vs. Northam and others filed by Elliott Harding,
to me, Conrad Burke at above address at your earliest
convenience. I have enclosed a money order for copy and
mailing fees. Thank you for your time in sending out my
request.


Regards,
Conrad Burke                                           ^
